IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2008-CA-01246-SCT

VICKI D. WHITE

v.

JOHN R. WHITE

DATE OF JUDGMENT:                           05/15/2008
TRIAL JUDGE:                                HON. KENNETH M. BURNS
COURT FROM WHICH APPEALED:                  TISHOMINGO COUNTY CHANCERY
                                            COURT
ATTORNEYS FOR APPELLANT:                    ADAM A. PITTMAN
                                            HELEN BAGWELL KELLY
ATTORNEY FOR APPELLEE:                      GREGORY D. KEENUM
NATURE OF THE CASE:                         CIVIL - CUSTODY
DISPOSITION:                                AFFIRMED - 01/28/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      BEFORE GRAVES, P.J., DICKINSON AND CHANDLER, JJ.

      DICKINSON, JUSTICE, FOR THE COURT:

¶1.   Finding that the chancery court properly had jurisdiction of this matter, applied the

proper legal standard, and committed no manifest error, we affirm.

                      FACTS AND PROCEDURAL HISTORY

¶2.   The complicated procedural history of this case is as follows: John R. White

(“Rusty”) and Vicki D. White (“Vicki”) were divorced on January 16, 1998. Rusty and

Vicki agreed that they would share joint legal custody of John Andrew (“Andrew”), born

September 28, 1988; Kimberly Elizabeth (“Kim”), born July 23, 1990; and Alexander Reed

(“Alex”), born December 5, 1994; and that Vicki would have physical custody of the
children. Vicki moved with the three children to Benbrook, Texas, in January 1999. In 2001,

without either party consulting the chancery court, the parties’ oldest child, Andrew, moved

back to Mississippi to live with Rusty.

¶3.    On May 1, 2003, Rusty filed a Petition to Modify the Divorce Decree seeking custody

of the children because Vicki had moved with the children to Texas, and because Andrew

had been living with him for two years before the petition was filed. No process was had nor

action taken on this petition. The parties’ youngest son, Alex, remained with Vicki in Texas

from the time she moved in 1999 until a period of extended visitation with Rusty began in

June 2006.

¶4.    On July 20, 2006, Judge Jacqueline Mask signed an order appointing Lisa Koon

guardian ad litem and entered an order granting emergency custody of the three children to

Rusty. The order referenced a motion to modify the original decree and a request for an

emergency order on file, but these motions were not in the case file, nor does the record

include any proof that the order was served on Vicki.

¶5.    On July 26, 2006, the three chancellors of the First Chancery Court District recused

and Kenneth Burns was appointed as special chancellor in this case.1 On September 25,

2006, Rusty filed a Petition for Modification of Final Decree seeking custody of the children

and related relief, but no process was had on this petition.

¶6.    In October 2006, Rusty and Vicki agreed that Alex would visit Vicki in a hotel room

in Corinth, Miss. Without informing Rusty, Vicki took Alex back to Texas in the middle of

the night, and refused to take calls on her cell phone from Rusty or the guardian ad litem.

       1
           Rusty White is a practicing attorney in the First Chancery Court District.

                                                   2
On October 16, upon petition from Rusty, the Chancery Court found Vicki to be in willful

contempt of the court’s order, granted emergency custody to Rusty, and ordered the

immediate return of Alex to Rusty, but no process was ever served on Vicki.

¶7.    Vicki made her first appearance in this proceeding on November 21, 2006, when she

filed her Motion to Dissolve Order Granting Emergency Custody. The emergency temporary

order was set aside on December 15, 2006, and the terms of the original divorce decree were

reinstated. On the same day, Rusty filed a motion for a Rule 65 hearing. See Miss. R. Civ.

P. 65. Vicki filed her response, along with a motion to dismiss based on lack of jurisdiction

under the Uniform Child Custody Jurisdiction and Enforcement Act (UCCJEA) and forum

non conveniens. See Miss. Code Ann. §§ 93-27-101 to 93-27-401 (Rev. 2004).

¶8.    On January 22, 2007, Vicki filed a custody action in Texas state court. On January

27, 2007, the Chancery Court of Tishomingo County entered an order for a home study of

Vicki to be performed through the Tishomingo County Department of Human Services and

the State of Texas.

¶9.    The Court issued its opinion on May 27, 2008, awarding Rusty custody of Alex. The

chancellor found the following to constitute a material change in circumstances adversely

affecting Alex: (1) Vicki’s violation of the July Order when she took Alex back to Texas

in the middle of the night in October of 2006; (2) Alex’s excessive absences from school;

(3) Vicki’s lack of cooperation with the guardian ad litem; (4) Vicki’s lack of ability to

discipline Alex; and (5) Vicki’s allowing Kim and her boyfriend to share a bedroom while

she had Alex in her custody. The chancellor performed an Albright analysis, and concluded

that the best interests of Alex would be served by Rusty having primary physical custody of


                                             3
Alex with Vicki having reasonable visitation rights. Albright v. Albright, 437 So. 2d 1003,

1005 (Miss. 1983). Vicki now appeals the chancellor’s decision, and raises the following

issues.

                                           ISSUES

          I.    Whether the chancery court erred in determining custody of Alex
                because the court lacked jurisdiction over his custody determination.

          II.   Whether the court erred in awarding custody of Alex to Rusty.

                                         ANALYSIS

¶10.      “This Court will not disturb the findings of a chancellor unless the chancellor was

manifestly wrong, clearly erroneous or an erroneous legal standard was applied.” R.K. v.

J.K., 946 So. 2d 764, 772 (Miss. 2007) (citations omitted). However, whether the chancery

court has jurisdiction to hear a particular matter is a question of law which this Court reviews

de novo. In re Guardianship of Z.J., 804 So. 2d 1009, 1011 (Miss. 2002) (citing Burch v.

Land Partners, L.P., 784 So. 2d 925, 927 (Miss. 2001)).

          I.    Jurisdiction

¶11.      Vicki raises several arguments that the Chancery Court of Tishomingo County lacked

jurisdiction to hear the case: that (1) Rusty failed to make disclosures required by the

UCCJEA; (2) the chancellor erred by failing to consider Mississippi Code Section 93-27-

202(a) (Rev. 2004); (3) the chancellor should have transferred the proceedings to Texas on

the basis of forum non conveniens; and (4) the chancery court should have declined to

exercise jurisdiction because Rusty has engaged in unjustifiable conduct. We find that the

chancery court properly exercised jurisdiction over this case.



                                               4
       A.     UCCJEA Disclosures

¶12.   Vicki first argues that the chancery court lacked jurisdiction to determine custody of

Alex because Rusty failed to make disclosures under oath as required by the UCCJEA. A

provision of the act, codified at Mississippi Code Section 93-27-209 provides:

       (1)    Subject to any law providing for the confidentiality of procedures,
              addresses, and other identifying information, in a child custody
              proceeding, each party, in its first pleading or in an attached affidavit,
              shall give information, if reasonably ascertainable, under oath as to the
              child's present address or whereabouts, the places where the child has
              lived during the last five (5) years, and the names and present addresses
              of the persons with whom the child has lived during that period. The
              pleading or affidavit must state whether the party:

              (a)    Has participated, as a party or witness or in any other
                     capacity, in any other proceeding concerning the custody
                     of or visitation with the child and, if so, identify the
                     court, the case number, and the date of the child custody
                     determination, if any;

              b)     Knows of any proceeding that could affect the current
                     proceeding, including proceedings for enforcement and
                     proceedings relating to domestic violence, protective
                     orders, termination of parental rights, and adoptions and,
                     if so, identify the court, the case number, and the nature
                     of the proceeding; and

              (c)    Knows the names and addresses of any person not a
                     party to the proceeding who has physical custody of the
                     child or claims rights of legal custody or physical
                     custody of, or visitation with, the child and, if so, the
                     names and addresses of those persons.

       (2)    If the information required by subsection (1) is not furnished, the court,
              upon motion of a party or its own motion, may stay the proceeding until
              the information is furnished.




                                              5
Miss. Code Ann. § 93-27-209 (Rev. 2004) (emphasis added). Vicki argues that Rusty’s

failure to provide such information deprived the chancery court of jurisdiction.2 Vicki’s

argument must fail for two reasons.

¶13.    First, the chancery court’s jurisdiction is set by the Mississippi Constitution, and

cannot be diminished by statute. See Miss. Const. art. VI, § 159. Second, the plain language

of Section 93-27-209(2) provides that, in the event the required disclosures are not filed, the

court may stay the proceeding. This issue is not jurisdictional, was within the sound

discretion of the chancellor, and this argument is without merit.

        B.     Miss. Code Ann. § 93-27-202

¶14.    Vicki argued in her motion to dismiss and at the hearing on the matter that the

Chancery Court of Tishomingo County lacked jurisdiction under Mississippi Code Section

93-27-202. The statute provides that a court of this state which has made an initial child

custody determination shall have “continuous, exclusive jurisdiction over the determination

until

        (a)     A court of this state determines that neither the child, nor the child and
               one parent, nor the child and a person acting as a parent have a
               significant connection with this state and that substantial evidence is no
               longer available in this state concerning the child's care, protection,
               training, and personal relationships.

Miss. Code Ann. § 93-27-202 (Rev. 2004). The record includes no order from a court of this

state making a determination that “neither the child, nor the child and one parent, nor the

child and a person acting as a parent have a significant connection with this state.” Because


        2
       Vicki relies on the case of Marr v. Adair, 841 So. 2d 1195 (Miss. Ct. App. 2003). However,
the Marr court applied a provision of the now-repealed Uniform Child Custody Jurisdiction Act
(UCCJA).

                                                6
Rusty continuously has resided in Mississippi, it was within the chancellor’s discretion to

determine that both the child and Rusty had a “significant connection with this state.”

Therefore, the chancery court properly has retained continuous, exclusive jurisdiction over

this matter, and this argument is without merit.

       C.     Forum Non Conveniens

¶15.   Vicki’s next assignment of error is that the chancellor abused his discretion by failing

to decline to exercise jurisdiction over this case on the basis of forum non conveniens.3


       3
              (1) A court of this state which has jurisdiction under this chapter to
              make a child custody determination may decline to exercise its
              jurisdiction at any time if it determines that it is an inconvenient
              forum under the circumstances and that a court of another state is a
              more appropriate forum. The issue of inconvenient forum may be
              raised upon motion of a party, the court's own motion, or request of
              another court.

              (2) Before determining whether it is an inconvenient forum, a court
              of this state shall consider whether it is appropriate for a court of
              another state to exercise jurisdiction. For this purpose, the court shall
              allow the parties to submit information and shall consider all relevant
              factors, including:

              (a)     Whether domestic violence has occurred and is likely to
                      continue in the future and which state could best protect the
                      parties and the child;

              (b)     The length of time the child has resided outside this state;

              (c)     The distance between the court in this state and the court in
                      the state that would assume jurisdiction;

              (d)     The relative financial circumstances of the parties;

              (e)     Any agreement of the parties as to which state should assume
                      jurisdiction;

              (f)     The nature and location of the evidence required to resolve
                      the pending litigation, including testimony of the child;


                                                 7
¶16.   Evidence on the issue was presented at the hearing on Vicki’s motion to dismiss, and

the court gave Rusty’s counsel an additional fourteen days to develop the issue. However,

the court never issued a definitive ruling. Vicki argues that trial court erred by not

conducting an analysis pursuant to Section 93-27-201, or alternatively, that “the Court’s

denial that Mississippi is an inconvenient forum is not supported by substantial evidence and

is therefore an abuse of the Chancellor’s discretion.” However, nothing in the record

suggests that the chancellor abused his discretion by failing to grant this motion, and

therefore, this argument is without merit.

       D.      Unjustifiable Conduct

¶17.   Vicki next argues that, based on Mississippi Code Section 93-27-208, the trial court

should have denied jurisdiction over Alex’s custody determination because of “unjustifiable

conduct” on the part of Rusty. Section 93-27-208 provides that “if a court of this state has

jurisdiction under this chapter because a person seeking to invoke its jurisdiction has engaged

in unjustifiable conduct, the court shall decline to exercise its jurisdiction . . . .” Miss. Code

Ann. § 93-27-208 (Rev. 2004). As discussed above, Mississippi has continuous, exclusive

jurisdiction over this matter because it entered the initial child-custody order, not because of




               (g)    The ability of the court of each state to decide the issue
                      expeditiously and the procedures necessary to present the
                      evidence; and

               (h)    The familiarity of the court of each state with the facts and
                      issues in the pending litigation.

Miss. Code Ann. § 93-27-201 (Rev. 2004) (emphasis added).

                                                8
any alleged unjustifiable conduct on the part of Rusty. Therefore, this issue is wholly

without merit.

       II.    Whether the court erred in awarding custody of Alex to Rusty.

¶18.   Finding that the chancery court properly exercised jurisdiction over this case, we next

turn to Vicki’s argument that the chancellor erred in awarding custody of Alex to Rusty.

Vicki raises three arguments: (1) that the court erred in finding a material change in

circumstances as to Alex; (2) that the court failed to make any findings that the change in

circumstances had an adverse effect upon Alex; and (3) the chancellor’s findings under the

Albright analysis were not supported by substantial evidence, were manifestly wrong, or

clearly erroneous. Finding no manifest error, we affirm the judgment of the chancellor.

¶19.   The law on custody modification is well established. “[A] non-custodial party must

prove [that]: (1) there has been a substantial change in circumstances affecting the child; (2)

the change adversely affects the [child's] welfare; and (3) a change in custody is in the best

interest of the child.” Johnson v. Gray, 859 So. 2d 1006, 1013 (Miss. 2003) (citing

Bredemeier v. Jackson, 689 So. 2d 770, 775 (Miss. 1997)). “A modification of custody is

warranted in the event that the moving parent successfully shows that an application of the

Albright factors reveals that there had been a material change in those circumstances which

has an adverse effect on the child and modification of custody would be in the child's best

interest.” Id. (citing Sanford v. Arinder, 800 So. 2d 1267, 1272 (Miss. Ct. App. 2001)).

When determining whether modification is necessary, all evidence shall be viewed in light

of the totality of the circumstances. Weigand v. Houghton, 730 So. 2d 581, 585 (Miss.

1999) (citing Ash v. Ash, 622 So. 2d 1264, 1266 (Miss. 1993)).


                                              9
       A.     Material Change in Circumstances

¶20.   Vicki argues that the chancellor erred in finding that there had been a material change

in circumstances regarding Alex’s care. The chancellor found the following to be a material

change in circumstances adversely affecting Alex: Vicki’s violation of the July 2006 order

when she removed Alex from his father’s care and took him to Texas; Alex’s excessive

absences from school; Vicki’s lack of cooperation with the guardian ad litem; Vicki’s failure

to properly discipline Alex; and Vicki’s allowing Kim and her boyfriend to share a bedroom

while she had Alex’s custody. Each finding will be discussed individually below.

       July 2006 Order

¶21.   Vicki first argues that the chancellor erred by considering her violation of the July

order in his material-change analysis, because that order and the finding of contempt against

her for violation of that order subsequently were set aside. Vicki also cites Mixon v. Sharp,

853 So. 2d 834, 838 (Miss. Ct. App. 2003), for the proposition that “changing child custody

is not an appropriate punishment for contempt.” However, “[t]he fact that such order is

erroneous or irregular or improvidently granted does not justify a person in failing to abide

by its terms.” Ellis v. Ellis, 840 So. 2d 806, 811 (Miss. Ct. App. 2003) (citing Ladner v.

Ladner, 206 So. 2d 620, 623 (Miss. 1968)). This case also is distinguishable from Mixon,

which involved a mother interfering in a father’s visitation rights. Mixon, 853 So. 2d at 837.

Vicki removed Alex in the middle of the night in violation of a court order, and then refused

to accept phone calls from either Rusty or the guardian ad litem. Interference with the

exercise of custody can constitute a material change in circumstances. See Davis v. Davis,

17 So. 3d 114 (Miss. Ct. App. 2009); Ellis v. Ellis, 952 So. 2d 982, 989-90 (Miss. Ct. App.


                                             10
2006). Additionally, nothing in the record suggests that the award of custody to Rusty was

to punish Vicki. It was not error for the chancellor to consider this matter and find it to be a

material change in circumstances.

       Missed School

¶22.   Vicki next argues that, with respect to the missed school days, the chancellor “failed

to recall that Alexander had missed many of those days as a result of health issues.”

Testimony was given by both sides as to the necessity of Alex’s absences from school,

including testimony by Rusty that Alex had missed only two days of school since Alex had

been in his care. The chancellor concluded that “Alexander does not reach his full potential

with Vicki.”    Testimony also was given at trial that Alex’s school performance had

deteriorated substantially compared to his early years of school. It was not manifest error for

the chancellor to consider this issue, and his factual findings were supported by substantial

evidence.

       Lack of Cooperation with the Guardian ad Litem

¶23.   Vicki next argues that it was improper for the chancellor to “penalize [her] for

something she was not responsible for.” Vicki argues that there is nothing in the record that

reflects that Vicki obstructed or otherwise defeated any efforts by the guardian ad litem to

arrange a home study. However, the guardian ad litem’s report states that Vicki missed

appointments and did not regularly make Alex available to speak on the phone. Vicki also

failed to deliver records requested by the guardian ad litem. The chancellor’s findings were

supported by substantial evidence, and this argument is without merit.




                                              11
       Vicki’s Discipline Skills

¶24.   Vicki next argues that there was no evidence that her knowledge of discipline had

changed since the entry of the original divorce decree in 1998. In effect, Vicki argues that

her lack of knowledge has not changed since the divorce. Thus, she argues, it was error for

the chancellor to consider her lack of knowledge as a material change in circumstances.

¶25.   While it may be true that Vicki’s discipline skills have not changed, Alex’s needs have

changed. Alex was three years old when the original custody decree was entered; he is now

a fourteen-year-old boy. It was not error for the chancellor to consider Vicki’s admitted lack

of knowledge of how to discipline a fourteen-year-old Alex as part of his material-change-

in circumstances and best-interest analysis.

       Kim’s Cohabitation

¶26.   Finally, Vicki argues that the chancellor erred by considering Kim’s cohabitation

while she had Alex in her custody, because there was no showing that this had any adverse

impact on Alex. However, when determining whether or not there has been a material

change in circumstances with an adverse impact on the child, the chancellor must look at the

totality of the circumstances. Stark v. Anderson, 748 So. 2d 838, 843 (Miss. Ct. App. 1999).

Therefore, the chancellor did not err in considering this issue in his material-change analysis.

¶27.   Vicki next argues that, even if there had been a material change in circumstances, the

court failed to make any specific findings that the change in circumstances outlined by the

court had any adverse effect on Alex. Vicki cites Sturgis v. Sturgis, 792 So. 2d 1020 (Miss.

Ct. App. 2001), and Ortega v. Lovell, 725 So. 2d 199 (Miss. 1998), for the proposition that

trial courts are required to make specific findings with regard to the adverse-material-change


                                               12
analysis. Vicki argues that the chancellor failed to make any specific findings that the

circumstances outlined by the court had any adverse effect upon Alex.           However, the

chancellor stated, “The Court finds the following to be a material change in circumstances

adversely affecting Alex:” before enumerating his findings. This argument lacks merit.

       B.     Albright Analysis

¶28.   If the court finds an adverse material change, then the next step is to apply the

Albright factors to determine whether modification is in the child’s best interest. Sturgis v.

Sturgis, 792 So. 2d 1020, 1025 (Miss. Ct. App. 2001). The Albright factors, used to

determine what is in the best interest of the child in regard to custody, are: (1) age, health,

and sex of the child; (2) a determination of the parent who had the continuity of care prior

to the separation; (3) which parent has the best parenting skills and which parent has the

willingness and capacity to provide primary child care; (4) the employment of the parent

and responsibilities of that employment; (5) the physical and mental health and age of the

parents; (6) the emotional ties of parent and child; (7) the moral fitness of the parents; (8)

the home, school, and community record of the child; (9) the preference of the child at the

age sufficient to express a preference by law; (10) the stability of home environment and

employment of each parent; and (11) other factors relevant to the parent-child relationship.

Albright v. Albright, 437 So. 2d 1003, 1005 (Miss. 1983).

¶29.   Vicki argues that the chancellor’s findings as to the parenting-skills factor, child-

preference factor, and other factors are not supported by substantial evidence or are

erroneous. The chancellor found that the parenting-skills factor favored Rusty because Alex

was an honor student while with Rusty and missed little school; however, when with Vicki,


                                              13
Alex frequently was absent from school and did not do as well as he could academically.

Vicki argues that these findings are not supported by substantial evidence, because Alex was

in Rusty’s care for only four months of school. This argument is without merit, however, as

four months of school records are substantial evidence on which the chancellor could base

his finding of fact as to this factor.

¶30.   The chancellor discounted Alex’s stated preference to live with Vicki because he

found that Alex’s desire is “motivated by his mother not properly disciplining him.” Vicki

argues that this finding was not supported by substantial evidence. However, Vicki admitted

that she did not know how to discipline Alex; that her sole method of discipline was to

prohibit Alex’s guitar lessons, and that she realized that this discipline does not work. This

determination was based on substantial evidence, and this issue is without merit.

¶31.   Finally, Vicki argues that it was that it was error in the “other-factors” factor for the

chancellor to consider the guardian ad litem’s recommendation that Rusty should receive

custody of Alex. Vicki argues that the chancellor should discount this report because “[it]

suffered substantially because much of the information necessary for her to perform her own

independent investigation was in Texas.”         However, Vicki cites no authority for the

proposition that the chancellor’s reliance on the report was in error. Further, the difficulties

faced by the guardian ad litem were substantially Vicki’s fault, as the chancellor found that

Vicki had failed to cooperate with the guardian ad litem, did not submit to a home study as

directed by the court, and did not return phone calls or provide records that the guardian ad

litem had requested. On appeal, we cannot reweigh the evidence and must defer to the

chancellor’s findings of the facts, so long as they are supported by substantial evidence.


                                              14
Carter v. Carter, 735 So. 2d 1109, 1114 (Miss. Ct. App. 1999). This argument is without

merit.

                                     CONCLUSION

¶32.     The trial court properly exercised jurisdiction over this matter. The chancellor

applied the correct legal standard, and his decision to modify custody from Vicki to Rusty

is based upon substantial evidence. Therefore, the judgment of the chancery court is

affirmed.

¶33.     AFFIRMED.

    WALLER, C.J., CARLSON AND GRAVES, P.JJ., RANDOLPH, LAMAR,
KITCHENS, CHANDLER AND PIERCE, JJ., CONCUR.




                                            15